NO. PD-0601-14


IN THE                                           §          CLAYTON DEAN REEDER
                                                 §
COURT OF CRIMINAL APPEALS                        §          V.
                                                 §
STATE OF TEXAS                                   §          THE STATE OF TEXAS

                                         NO. PD-0622-14


IN THE                                           §          MARCUS BRUCE HOLIDY
                                                 §
COURT OF CRIMINAL APPEALS                        §          V.
                                                 §
STATE OF TEXAS                                   §          THE STATE OF TEXAS

                   APPELLANTS LIST OF SUPPLEMENTAL AUTHORITY

                                                       w
       NOW COMES Appellants herein and file this fferof Supplemental Authority which might
have an effect on their cases.


        1.       Smith v. State, No. 13-11-00094-CR, opinion date November 13, 2014

       2.        Gore v. State, No. 01-13-00608-CR, opinion date November 13,2014

       3.        Leal v. State, NO. 14-13-00208-CR, opinion date November 13, 2014

       4.        Flores v. State, No. 04-13-00754-CR, opinion date December 17, 2014

       5.        Cole v. State, No. 06-13-00179-CR, opinion date December 18, 2014

       6.        Lloyd v. State, No. 05-13-01004-CR, opinion date December 22, 2014

       7.        Burks v. State, No. 02-13-00560-CR, opinion date January 8, 2015

       A copy of this pleading is provided to opposing counsel on January 14, 2015.

                FILED IN
    COURT OF CRIMINAL APPEALS
                                              EBB B. MOBLEY
               JAN 14 2015                    Attorney for Appellants

             Abel Acosta, Clerk